Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US2017/0033769 A1, Cited by Applicant) in view of Song et al. (USPAT 9,385,303 B2). 

	In regards to claims 1 and 18-20, Yokoyama teaches in Fig. 25 an electronic module/duplexer comprising radio frequency filters (50 and 52). Based on related Fig. 4A, each of the radio frequency filters uses a film bulk acoustic wave resonator (1100) having a top electrode (66) having a recessed frame region (68C).

	Yokoyama does not teach: in regards to claim 1, wherein the recessed frame region includes an undulating perimeter; in regards to claim 2, wherein an out perimeter of the recessed frame region is non-undulating; in regards to claim 4, wherein the undulating perimeter is an outer perimeter of the recessed frame region; in regards to claim 7, wherein the recessed frame region includes both an undulating inner and outer perimeter; in regards to claim 15, wherein the perimeter is non-periodic; and in regards to claim 17, wherein the recessed frame region is non-apodized. 

	However, Song et al. exemplary teaches in Fig. 2A an bulk acoustic wave resonator having a frame (140) comprising a non-apodized and non-periodic undulating inner perimeter and a non-undulating outer perimeter (i.e. perimeter having a wave form). Song et al. teaches in Column 7, lines 18-21, that having the undulating inner perimeter provide the benefit of suppressing spurious resonance in the resonator. Sony et al. further teaches in related Fig. 12, that both the inner and outer perimeter of the frame can comprises an undulating perimeter. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Yokoyama and have modified the recessed frame region of Yokoyama to have an inner undulating perimeter and a non-undulating outer perimeter or have both and inner and output undulating perimeters because such a modification would have provided the benefit of suppressing spurious resonance in the resonator as exemplary taught by Song et al. (See Figs 2A and 12, and Column 7, lines 18-21). 

Allowable Subject Matter

Claims 3, 5, 6, 8-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art references are Yokoyama and Sony et al. as discussed above. However, the prior art references do not teach: in regards to claim 3, wherein an outer perimeter of the recessed frame region is non-undulating; in regards to claim 5, wherein an inner perimeter of the recessed frame region is non-undulating; in regards to claim 6, wherein the resonator further comprises a raised frame region including an undulating perimeter; in regards to claim 14, wherein undulation of the perimeter is periodic; and in regards to claim 16, wherein the recessed frame region is apodized. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 6, claims 8-13 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843